Citation Nr: 0032466	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-17 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant filed a timely request for a waiver of 
the recovery of an overpayment of dependency and indemnity 
compensation (DIC) paid pursuant to the provisions of section 
1318, Title 38, United States Code, in the original amount of 
$2,080.00.

(The issue of whether the appellant filed a timely request 
for a waiver of the recovery of an overpayment of educational 
assistance benefits, paid pursuant to Chapter 35, Title 38, 
United States Code, in the remaining amount of $153.34, is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1970; he died in November 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a determination made by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee), and the VA Regional Office (RO) in 
Oakland, California, which found that the appellant's request 
for a waiver of recovery of an overpayment of DIC benefits 
was not timely received.

The appellant is the veteran's daughter.


FINDINGS OF FACT

1.  On October 12, 1996, the appellant was sent a 
notification letter from the VA Debt Management Center 
informing her that she owed VA the sum of $2,080.00 in 
connection with her award of VA compensation and pension 
benefits; she was also notified of her right to request 
waiver of recovery of the overpayment and that such a request 
must be filed within 180 days of that notice; on November 20, 
1996, the appellant was sent a second (identical) 
notification letter.  

2.  The appellant's request for waiver of recovery of the 
overpayment of DIC benefits was received by the VA on April 
13, 1998.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of DIC benefits in the original amount of 
$2,080.00, was not timely filed.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal involves the appellant's request for waiver of 
recovery of a debt that was created as a result of an 
overpayment of dependency and indemnity compensation (DIC), 
paid pursuant to the provisions of section 1318, Title 
38, United States Code.  The Committee has denied the waiver 
request as untimely, and the present appeal ensued.

A brief review of the history of this appeal is as follows.  
In a May 1990 rating decision, the RO awarded service 
connection for the cause of the veteran's death.  The 
appellant's mother (the veteran's surviving spouse) was 
notified that she was awarded DIC benefits for her and her 
dependents.  

In October 1995, the appellant submitted a Request for 
Approval of School Attendance, on which she specifically 
indicated that she would "elect Chapter 35 benefits at a 
later date."  By VA letter dated in November 1995, the RO 
notified the appellant that her claim for DIC benefits had 
been approved, effective October 1, 1995, and would continue 
based on her school attendance until July 1, 1998.  

In July 1996, the RO learned from the RO in Muskogee, 
Oklahoma, that the appellant was receiving Chapter 35 
educational assistance benefits.  Therefore, the RO in 
Oakland notified the appellant by VA letter dated in October 
1996, that since she had elected to receive Chapter 35 
benefits, her dependents' death benefits were terminated, 
effective October 1, 1995.  The RO informed the appellant 
that her application for Survivors and Dependents' 
Educational Assistance benefits had informed her of the 
prohibition of duplicate benefits.  

On October 12, 1996, the appellant was sent a notification 
letter from the VA Debt Management Center informing her that 
she owed VA the sum of $2,080.00 in connection with her award 
of VA compensation and pension benefits; she was also 
notified of her right to request waiver of recovery of the 
overpayment and that such a request must be filed within 180 
days of that notice.  On November 20, 1996, the appellant was 
sent a second (identical) notification letter.  

On April 13, 1998, the RO at Oakland California received a 
copy of the appellant's request for waiver of her Chapter 35 
overpayment.  The office construed it as an implied request 
for waiver of the overpayment of her VA compensation and 
pension benefits.  

According to the law, a request for a waiver of recovery of 
an indebtedness shall only be considered if made within 180 
days following the date of notice of indebtedness, if such 
notice was issued on or after April 1, 1983.  38 C.F.R. § 
1.963(b)(2).  

In the present case, the appellant was notified of her 
indebtedness to VA by letters dated in October 1996 and 
November 1996, as noted above.  On the reverse side of those 
letters was a notice of the right to request waiver of the 
debt with language clearly indicating the right to request 
waiver only lasted for 180 days.  However, she did not file a 
waiver request until April 13, 1998, well over 180 days from 
notification of the debt.  There is no indication that error 
by either VA or the postal authorities delayed notice to the 
appellant, or that due to other circumstances beyond the 
appellant's control, there was a delay in her receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  See 38 C.F.R. § 1.963(b)(2). 

The Board notes that the two notices of overpayment from the 
Debt Management Center were sent to two separate addresses in 
Petaluma, California.  There is no indication in the claims 
file that either letter was returned as undeliverable.  
Nevertheless, in a September 2000 hearing before the 
undersigned, the appellant testified that the address on the 
October 1996 letter was incorrect.  The second letter was 
sent to the address where she was living at the time.  She 
testified that she never received either notification letter.  
However, in the absence of evidence to the contrary, the 
Board must assume that she did in fact receive the November 
1996 VA notification letter.  See Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997) (in the absence of clear evidence to the 
contrary, the principle of administrative regularity presumes 
that government officials have properly discharged their 
duties).  Significantly, in Warfield, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals, prior to March 1, 1999), held that 
the claimant's assertion (in that case) that a notification 
letter was not received along with the fact (in that case as 
well) that the claims file did not include a copy of the 
notification letter did not constitute clear evidence to 
rebut the presumption of administrative regularity.  

Under the circumstances, the Board finds no reasonable basis 
upon which to conclude that the appellant's request for 
waiver of recovery of the overpayment at issue was timely 
received.


ORDER

The appellant's request for a waiver of recovery of an 
overpayment of DIC benefits in the amount of $2,080.00, was 
not timely received, and the appeal is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 

